DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “26” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign “20” described in ¶¶ [0057], [0061], and [0062].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in Paragraph [0004]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; 

Claim Objections
Claims 19, 24, and 44 are objected to because of the following informalities:  
Claim 19, line 18: “ii)” should be deleted;
Claim 19, line 38: “a” should be inserted between “treat” and “coagulation”;
Claim 24, line 2: “sample” should be inserted after “blood”; and
Claim 44, line 44: “a” should be inserted between “treat” and “coagulation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 24-36, 39-40, and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 19 recites “treating, using the second sample compartment, a second portion of the blood sample with the coagulation reagent and ii) an anti-clotting treatment to cause a second clot to form” in lines 17-19. However, the specification as originally filed does not describe the treatment of a sample compartment with both a coagulation reagent and an anti-clotting treatment. Indeed, the specification does not contemplate the combination of multiple pro-clotting or anti-clotting reagents in a single portion of the blood sample. Therefore, claim 19 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20-22, 24-36, 39-40, and 45-46 are rejected by virtue of their dependence from claim 19. 
Claim 44 recites “wherein the second portion of the blood sample is treated with the coagulation reagent and an anti-clotting treatment to cause a second clot to form” in lines 24-26. However, the specification as originally filed does not describe the treatment of a sample compartment with both a coagulation reagent and an anti-clotting treatment. Indeed, the specification does not contemplate the combination of multiple pro-clotting or anti-clotting reagents in a single portion of the blood sample. Therefore, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 24-36, 39-40, and 44-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “received measurements from the first portion” in lines 13-14. Claim 19 also recites “each measurement among a number of measurements” in lines 8-9. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 13-14 will be read as “said measurements performed on the first portion." 
Claim 19 recites “one or more received measurements from the second portion” in lines 28-29. Claim 19 also recites “each measurement among a number of 
Claim 19 recites “said treating” in line 34. Claim 19 also recites “treating” in line 5 which is different from the recitation of “treating” in line 17. It is unclear whether the recitation of “said treating” in line 34 refers to the recitation in line 5 or of line 17. Clarification is required. 
Claim 19 recites “said testing of the first portion” in line 36. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “said testing of the second portion” in lines 36-37. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “said comparison” in line 37. There is insufficient antecedent basis for this limitation in the claim. Although claim 19 recites “compared results” in line 32, the claim does not positively recite a comparison step. 
Claims 20-22, 24-36, 39-40, and 45-46 are rejected by virtue of their dependence from claim 19. 
Claim 20 recites “a third container” in line 2. However, neither claims 20 nor parent claim 19 recite a second container, thereby making it unclear what the recited “a third container” is “third” in relation to. 

Claim 20 recites “one or more received measurements from the testing of the third portion” in lines 9-10. However, claim 9 does not positively recite a step of receiving measurements, thereby making it unclear how the measurements are “received”. 
Claim 20 recites “the testing of the first portion” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the treatment of the first portion”. 
Claim 20 also recites “the testing of the second portion” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the treatment of the second portion”.
Claims 21-22 and 39 are rejected by virtue of their dependence from claim 20. 
Claim 21 recites “the first container” in line 3. Claim 19 recites “a container” in line 3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear.
Claim 21 recites “the second container” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 39 is rejected by virtue of its dependence from claim 21.

	Claim 24 recites “the second container” in line 2. There is insufficient antecedent basis for this limitation in the claim. 	
	Claim 25 recites “said induced physical displacement” in line 3. Claim 19 also recites “induce physical displacement of the first portion” in lines 11-12 and “induce physical displacement of the second portion” in line 27. It is unclear which of the recitations of the induced physical displacements of claim 19 that the recitation in claim 25 refers to. 
	Claims 26-31, 33-34, and 40 are rejected by virtue of their dependence from claim 25. 
	Claim 27 recites “said generating and estimating steps” in lines 1-2. Claim 19 recites “generation of a deformation of the first portion” in line 10,  “generation of a deformation of the second portion” in line 25, “estimating, by the processor, based on received measurements from the first portion” in lines 13-14, and “estimating, by the processor based on one or more received measurements from the second portion” in lines 28-29. It is unclear whether the recitation in claim 27 refers to only some or all of the generating and estimating steps in claim 19. If the recitation in claim 27 refers to only some of the steps, it is unclear which of the steps in claim 19 that the recitation in claim 27 refers to. 
	Claims 28-31, 33-34, and 40 are rejected by virtue of their dependence from claim 27. 

Claim 29 recites “said estimating” in line 1. Claim 27 recites “repeating said generating and estimating steps” in lines 1-2, and claim 19 recites “estimating, by the processor, based on received measurements from the first portion” in lines 13-14, and “estimating, by the processor based on one or more received measurements from the second portion” in lines 28-29. It is unclear which of the estimating steps in claim 19 or claim 27 that the recitation in claim 29 refers to.
Claim 30 recites “said generating and estimating steps” in lines 1-2. Claim 27 recites “repeating said generating and estimating steps” in lines 1-2, and claim 19 recites “generation of a deformation of the first portion” in line 10, “generation of a deformation of the second portion” in line 25, “estimating, by the processor, based on received measurements from the first portion” in lines 13-14, and “estimating, by the processor based on one or more received measurements from the second portion” in lines 28-29. It is unclear whether the recitation in claim 30 refers to only some or all of the generating and estimating steps in claims 19 and 27. If the recitation in claim 30 refers to only some of the steps, it is unclear which of the steps in claims 19 and 27 that the recitation in claim 30 refers to. 
Claim 35 recites “a platelet poor plasma” and “a platelet rich plasma” in line 2. 
Claim 44 recites “one or more received measurements from the testing of the first portion” in lines 16-17. Claim 44 also recites “each measurement among a number of measurements” in lines 6-7. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 16-17 will be read as “said measurements performed on the first portion." 
Claim 44 recites “the testing of the first portion” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites “one or more received measurements from the testing of the second portion” in lines 34-35. Claim 44 also recites “each measurement among a number of measurements performed on the second portion” in lines 20-21. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 34-35 will be read as “said measurements performed on the second portion."
Claim 44 recites “the testing of the second portion” in lines 34-35. There is insufficient antecedent basis for this limitation in the claim.

Claim 44 recites “said testing of the first portion” in lines 41-42. There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites “said testing of the second portion” in line 42. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites “the one or more received measurements from the testing for the first portion” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “said measurements performed on the first portion."
Claim 45 recites “the test sample” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites “the one or more received measurements from the testing for the first portion” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “said measurements performed on the first portion."
Claim 46 recites “the test sample” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 19-22, 24-25, 32, 35-36, 39, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0219904 A1 (Cohen). 
With regards to claim 19, Cohen discloses a method of characterizing at least one hemostatic function of a blood sample (Fig. 12 and ¶¶ [0053]-[0061], wherein the combination first through fourth samples 13a-13d are considered to be the same blood sample; see at least ¶ [0032] which refers to two differently-treated samples as being the “same blood sample”), said method comprising: providing a container with multiple sample compartments, including a first sample compartment and a second sample compartment (¶ [0055] discloses a networked two TEG hemostasis analyzers, wherein the network is being interpreted to be the container for the blood samples, wherein the four cell testing devices correspond to four sample compartments); treating, using the first sample compartment, a first portion of the blood sample with a coagulation reagent to induce coagulation, thereby causing a first clot to form (Fig. 12 and ¶ [0054] disclose a first sample 13a of heparinized whole blood combined with a fibrin activator 17 to cause a clot to form, wherein ¶ [0037] discloses that reptilase and factor XIIIa are coagulation-stimulating reagents); directing, by a processor, for each measurement among a number of measurements performed on the first portion at predetermined time periods after the treatment of the first portion, generation of a deformation of the first portion by applying a force to the first portion, wherein the force is of sufficiently high intensity to induce physical (¶ [0054] discloses measuring the clot strength of sample 13a; ¶¶ [0027]-[0030] disclose process for measuring the clot strength which includes the displacement of blood sample via the application of a torque and measurements directed by a computer); estimating, by the processor, based on received measurements from the first portion, a first quantitative value of said hemostatic function of the first portion, wherein the first quantitative value describes a viscoelastic property of the first clot (¶ [0054] discloses the determination of cloth strength MAf; ¶ [0030] discloses that the clot strength is based on the measurements of the hemostasis profile and that the clot strength is in the units of shear elasticity, which indicates that it is a quantitative value of a viscoelastic property of the clot); treating, using the second sample compartment, a second portion of the blood sample with the coagulation reagent and an anti-clotting treatment to cause a second clot to form, wherein the treatment with the anticlotting treatment varies said hemostatic function from said first quantitative value of the hemostatic function of the first portion (¶ [0058] disclose platelet inhibition by administration of a PI agent to influence MApi, wherein PI agents are anti-clotting treatments which vary the hemostatic function from the hemostatic function obtained for the first sample corresponding to MAf-; see ¶¶ [0056], [0057] which discloses MApi and their corresponding sample compartments separate from the first sample compartment); directing, by the processor, for each measurement among a number of measurements performed on the second portion at predetermined time periods after the treatment of the second portion, generation of a deformation of the second portion by applying a second force to the first portion, wherein the second force is of sufficiently (¶¶ [0056], [0057] discloses measuring the clot strength of the respective samples; ¶¶ [0027]-[0030] disclose process for measuring the clot strength which includes the displacement of blood sample via the application of a torque and measurements directed by a computer); estimating, by the processor, based on one or more received measurements from the second portion, a second quantitative value of said hemostatic function of the second portion, wherein the second quantitative value describes a viscoelastic property of the second clot (¶ [0054] discloses the determination of cloth strength MAf; ¶ [0030] discloses that the clot strength is based on the measurements of the hemostasis profile and that the clot strength is in the units of shear elasticity, which indicates that it is a quantitative value of a viscoelastic property of the clot); wherein compared results of said first quantitative value with said second quantitative value are used to evaluate viscoelastic parameters associated with an effect of said treating on said hemostatic function of the blood sample (¶¶ [0059]-[0060] discloses percent platelet activation, wherein the percent is a viscoelastic parameter because the components MApij, MAf, and MAkh- are quantitative values describing a viscoelastic property of the clots); wherein said testing of the first portion of the blood sample and said testing of the second portion of the blood sample are performed in parallel (Fig 12 and Claim 14 describe the simultaneous testing of the blood samples; also see ¶ [0055]), and wherein said comparison is used to assess an individual’s clotting behavior, treat a coagulation disorder, or adjust a treatment and/or treatment dosage (¶¶ [0059]-[0060] disclose the comparison of MApij and MAf  to determine percent platelet activation, which is an assessment of an individual’s clotting behavior). 
Cohen is silent with regards to whether the compared results are used by the same or different processor. However, Cohen describes a computer for analyzing the viscoelastic properties of the clot (¶¶ [0029], [0032]). It would have been obvious for one of ordinary skill in the art at the time of invention to have implemented the comparison described in ¶¶ [0059]-[0060] of Cohen on the computer described in ¶¶ [0029], [0032] of Cohen. The motivation would have been to automate the calculations. 

With regards to claim 20, Cohen further discloses treating, using a third container, at least a third portion of the blood sample with a treatment to vary said hemostatic function from said first and second quantitative values of the hemostatic functions of the first and second portions having been estimated  (Fig. 12 and ¶ [0058] disclose a fourth sample 13d with a treatment of heparinase and kaolin to form a clot strength MAkh); testing the third portion of the blood sample having been treated, wherein said testing comprises causing, by the processor, generation of a deformation of the sample by applying a third force to the third portion, wherein the third force is of sufficiently high intensity to induce physical displacement of the third portion (¶ [0058] discloses measuring the clot strength of sample 13d; ¶¶ [0027]-[0030] disclose process for measuring the clot strength which includes the displacement of blood sample via the application of a torque and measurements directed by a computer); estimating, by the processor, based on one or more received measurements from the testing of the third portion, a third quantitative value of said (¶ [0054] discloses the determination of cloth strength MAkh; ¶ [0030] discloses that the clot strength is based on the measurements of the hemostasis profile and that the clot strength is in the units of shear elasticity, which indicates that it is a quantitative value of a viscoelastic property of the clot). 

With regards to claim 21, the above combination teaches or suggests that the one or more received measurements from the testing of the first portion is received from a first transducer positioned in alignment with the first container, wherein the one or more received measurements from the testing of the second portion is received from a second transducer positioned in alignment with the second container, and wherein the one or more received measurements from the testing of the third portion is received from a third transducer positioned in alignment with the third container (Fig. 12 and ¶ [0028] discloses transducers 16 in alignment with their respective sample compartments for monitoring rotational movement of the pin 14).

With regards to claim 22, the above combination teaches or suggests said testing of the first portion, the second portion, and the third portion of the blood samples are performed in parallel (Fig 12 and Claim 14 describe the simultaneous testing of the blood samples; also see ¶ [0055]).  

With regards to claim 24, the above combination is silent regarding whether the second portion of the blood and the anti-clotting treatment are mixed in the second container.  
However, Cohen further teaches mixing a clotting-altering substance with blood in a container (¶ [0054]). It would have been obvious for one of ordinary skill in the art at the time of invention to have mixed the blood and the anti-clotting treatment in the second compartment of Cohen. The motivation would have been to provide a mechanism for combining the whole blood and the clotting-altering substance. 

With regards to claim 25, the above combination teaches or suggests that said testing further comprises: measuring a displacement, either directly or indirectly, of the blood sample resulting from said induced physical displacement thereof (¶ [0027] discloses monitoring the pin 14 for motion, wherein the monitoring of the pin is an indirect measurement of displacement of the blood).  

With regards to claim 32, the above combination teaches or suggests wherein said hemostatic function comprises at least one force-free parameter (¶ [0032] discloses that the clot strength is a measure of rigidity, which is a force-free parameter).  

With regards to claim 35, the above combination teaches or suggests wherein the blood sample includes at least one of a whole blood, a platelet poor plasma or a platelet rich plasma (¶¶ [0054]-[0058] disclose the use of whole blood).

With regards to claim 36, the above combination teaches or suggests wherein the viscoelastic parameters comprise a modulus of elasticity (¶¶ [0030], [0032] describes clot strength as a measure of rigidity with the units of dyn/cm2, which is a modulus of elasticity).  

With regards to claim 39, the above combination teaches or suggests that the first, second, and third transducers are arranged in an array (Fig. 12 depicts the transducers 16 being in an array).

With regards to claim 44, Cohen discloses a system for characterizing at least one hemostatic function of a blood sample (Fig. 12 and ¶¶ [0053]-[0061], wherein the combination first through fourth samples 13a-13d are considered to be the same blood sample; see at least ¶ [0032] which refers to two differently-treated samples as being the “same blood sample”), said system comprising: one or more processors (¶¶ [0027]-[0030] discloses a computer); and a memory having instructions stored thereon (¶¶ [0027]-[0030] discloses a control program). However, Cohen is silent with regards to whether execution of the instructions by the one or more processors, cause the one or more processors to perform all of the steps and calculations described in ¶¶ [0053]-[0061].
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the control program of ¶¶ [0027]-[0030] of Cohen to 
The above combination teaches or suggests the one or more processors performing: direct, for each measurement among a number of measurements performed on a first portion of a blood sample at predetermined time periods after a treatment of the first portion, generation of a deformation of the first portion by applying a force to the first portion, wherein the force is of sufficiently high intensity to induce physical displacement of the first portion (¶ [0054] discloses measuring the clot strength of sample 13a; ¶¶ [0027]-[0030] disclose process for measuring the clot strength which includes the displacement of blood sample via the application of a torque and measurements directed by a computer), wherein the first portion is treated with a coagulation reagent to induce coagulation (Fig. 12 and ¶ [0054] disclose a first sample 13a of heparinized whole blood combined with a fibrin activator 17 to cause a clot to form, wherein ¶ [0037] discloses that reptilase and factor XIIIa are coagulation-stimulating reagents), estimate based on one or more received measurements from the testing of the first portion, a first quantitative value of said hemostatic function of the first portion, wherein the first quantitative value describes a viscoelastic property of the formed clot of the first portion (¶ [0054] discloses the determination of cloth strength MAf; ¶ [0030] discloses that the clot strength is based on the measurements of the hemostasis profile and that the clot strength is in the units of shear elasticity, which indicates that it is a quantitative value of a viscoelastic property of the clot); direct, for each measurement among a number of measurements performed on a second portion of the blood sample at predetermined (¶¶ [0056], [0057] discloses measuring the clot strength of the respective samples; ¶¶ [0027]-[0030] disclose process for measuring the clot strength which includes the displacement of blood sample via the application of a torque and measurements directed by a computer), wherein the second portion is treated with the coagulation reagent and an anti-clotting treatment to cause a second clot to form, wherein the anti-clotting treatment varies said hemostatic function from said first quantitative value of the hemostatic function of the first portion (¶ [0058] disclose platelet inhibition by administration of a PI agent to influence MApi, wherein PI agents are anti-clotting treatments which vary the hemostatic function from the hemostatic function obtained for the first sample corresponding to MAf-; see ¶¶ [0056], [0057] which discloses MApi and their corresponding sample compartments separate from the first sample compartment); and estimate based on one or more received measurements from the testing of the second portion, a second quantitative value of said hemostatic function of the second portion, wherein the second quantitative value describes a viscoelastic property of the formed clot of the second portion (¶ [0054] discloses the determination of cloth strength MAf; ¶ [0030] discloses that the clot strength is based on the measurements of the hemostasis profile and that the clot strength is in the units of shear elasticity, which indicates that it is a quantitative value of a viscoelastic property of the clot), wherein compared results of said first quantitative value with said second quantitative value are (¶¶ [0059]-[0060] discloses percent platelet activation, wherein the percent is a viscoelastic parameter because the components MApij, MAf, and MAkh- are quantitative values describing a viscoelastic property of the clots), and wherein said testing of the first portion of the blood sample and said testing of the second portion of the blood sample are performed in parallel (Fig 12 and Claim 14 describe the simultaneous testing of the blood samples; also see ¶ [0055]), and wherein said comparison is used to assess an individual's clotting behavior, treat coagulation disorder, or adjust a treatment and/or treatment dosage (¶¶ [0059]-[0060] disclose the comparison of MApij and MAf  to determine percent platelet activation, which is an assessment of an individual’s clotting behavior).  

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, as applied to claim 25 above, in view of US 5,629,209 A (Braun) (Previously cited). 
With regards to claim 26, the above combination is silent with regards to whether a temperature of the blood sample is controlled over a duration of said measuring the displacement.  
In a related system for measuring blood properties, Braun teaches controlling a temperature of blood samples over a duration of measuring a displacement of the blood (Col. 12, lines 28-33). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the controlling of the blood sample of Cohen to .

Claims 27, 30, 33-34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, as applied to claim 25 above, in view of US 4,165,632 A (Weber).
With regards to claim 27, Cohen is silent with regards to repeating said generating and estimating steps after passage of a time interval.  
In a related system for monitoring properties of blood coagulation, Weber discloses carrying out a large number of measurements of the viscosity of blood at short intervals of time for a patient under continuous observation (Col. 1, lines 13-29). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the system of Cohen to incorporate repeating measurements of blood as taught by Weber. The motivation would have been to provide a more detailed and continued observation of the blood of the patient. 

With regards to claim 30, the above combination teaches or suggests said generating and estimating steps are repeated after passage of each of a plurality of predetermined time intervals (Col. 1, lines 13-39 of Weber). 

With regards to claim 33, the above combination teaches or suggests measuring a resulting force resulting from the force applied to the first portion or the (¶¶ [0027], [0040] of Cohen disclose measuring shear force of the torsion wire), and estimating at least one property of the blood sample based on the measured resulting force (¶ [0032] of Cohen discloses estimating an onset of clot formation, reaction time, etc. based on the measured force). 

With regards to claim 34, the above combination teaches or suggests estimating a magnitude of the resulting force (¶ [0027] of Cohen)

With regards to claim 40, the above combination teaches or suggests said repeated generating and estimating steps are used to generate a curve having an associated induced physical displacement of the sample (Col. 2, lines 44-65 of Weber). 

Claims 28, 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Weber, as applied to claim 27 above, and in view of US 2005/0015001 A1 (Lec) (Previously cited).
Regarding claim 28, the above combination teaches that said estimating is based on the displacement of blood sample via the application of a torque and measurements directed by a computer (¶¶ [0027]-[0030] of Cohen). The above combination fails to teach that said estimating is based on receiving at least two acoustic pulses reflected from the blood sample and estimating the hemostatic function based on the acoustic pulses received.
(¶¶ [0047]-[0096], specifically [0053]-[0056]; support found in Pages 13-16 of the specification of Provisional Application 60/463,557). Lec further teaches estimating is based on receiving at least two acoustic pulses reflected from the blood sample and estimating the hemostatic function based on the acoustic pulses received (¶ [0055]: two or more acoustic sensors are used to collect two or more measurements). 
It would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the method of performing blood testing of Cohen with the method of using the acoustic blood sensor of Lec because it would have been the simple substitution of one known equivalent element (i.e., one clotting analysis technique) for another to yield a predictable result. 

Regarding claim 29, the above combination teaches that said estimating is based on the displacement of blood sample via the application of a torque and measurements directed by a computer (¶¶ [0027]-[0030] of Cohen). The above combination fails to teach that estimating is based on received optical reflections of the blood sample as the sample is physically displaced. 
In a related blood analyzer, Lec teaches an acoustic blood analyzer for assessing blood properties by generating acoustic pulses into a portion of a blood sample to generate a deformation of the sample with ultrasonic energy and measuring (¶¶ [0047]-[0096], specifically [0053]-[0056]; support found in Pages 13-16 of the specification of Provisional Application 60/463,557). Lec further teaches that estimating is based on received optical reflections of the blood sample as the sample is physically displaced (¶ [0055] discloses the use of acoustooptic acoustic sensors which uses optical reflections). 
It would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the method of performing blood testing of Cohen with the method of using the acoustic blood sensor of Lec because it would have been the simple substitution of one known equivalent element (i.e., one clotting analysis technique) for another to yield a predictable result. 

Regarding claim 31, the above combination fails to teach that said hemostatic function comprises at least one parameter determined by fitting experimental data including a plurality of said estimates or measurements, to a theoretical model defining the hemostatic function.
In a related blood analyzer, Lec teaches a hemostatic function which comprises at least one parameter determined by fitting experimental data including a plurality of said estimates or measurements, to a theoretical model defining the hemostatic function (¶ [0080]: “blood properties are measured by correlating an electrical property of the acoustic sensor utilizing a mathematical solution to the coupled Newton, Maxwell and blood constitutive equations, and the boundary conditions representing an actual sensing process, and whose solutions have a form of mathematical analytical and/or numerical expressions representing the acoustic sensor electrical parameters such as the transfer function, impedance, admittance, quality factor, resonant frequency and its difference, and phase”). It would have been obvious for one of ordinary skill in the art at the time of invention to have incorporated a hemostatic function which comprises at least one parameter determined by fitting experimental data including a plurality of said estimates or measurements, to a theoretical model defining the hemostatic function as taught by Lec. The motivation would have been to use a mathematical model of the flow parameters so as to provide a more accurate determination of the clotting parameters.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, as applied to claim 19 above, and in view of US 6,200,532 B2 (Wu). 
With regards to claim 45, Cohen teaches that the testing of the first portion is derived from sensing of the displacement of the test sample using a force transducer and a torsional wire (¶¶ [0027]-[0028] of Cohen). Cohen is silent with regards to using at least one of optical coherence tomography, focused light interferometer, and laser Doppler. 
	In a related system for monitoring clotting parameters, Wu discloses the use of an interferometric signal collected at a light detector to indicate clot formation in real time as the clot vibrates (Col. 8, lines 3-40). Because both the force transducer and torsional wire of Cohen and the interferometer of Wu are capable of monitoring displacements associated with clotting, it would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the force transducer of Cohen with the focused light interferometer of Wu to monitor clotting progression. It would have . 

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, as applied to claim 19 above, and in view of US 4,986,964 A (Carr). 
With regards to claim 46, Cohen teaches that the testing of the first portion is derived from sensing of the displacement of the test sample using a force transducer and a torsional wire (¶¶ [0027]-[0028] of Cohen). Cohen is silent with regards to using a rheometer.
	In a related system for monitoring clotting parameters, Carr discloses the use of a rheometer to measure force development during clotting and retraction (Col. 2, lines 10-37). Because both the force transducer and torsional wire of Cohen and the rheometer of Carr are capable of monitoring forces and displacements associated with clotting, it would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the force transducer of Cohen with the rheometer of Carr. It would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Response to Arguments
	Double Patenting
	The rejections of claim 19 on the grounds of non-statutory double patenting was withdrawn in view of the claim amendments filed 08/20/2020. 

Rejections under 35 U.S.C. § 112
	There are new grounds of rejections under 35 U.S.C. § 112. 
	
	Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 08/20/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Cohen discloses "compared results of said first quantitative value with said second quantitative value are used, by the same or a different processor, to evaluate viscoelastic parameters associated with an effect of said treating on said hemostatic function of the blood sample" in which "a first quantitative value [is estimated that] describes a viscoelastic property of the formed clot of the first portion treated with a coagulation reagent to induce coagulation" and "a second quantitative value [is estimated that] describes a viscoelastic property of the formed clot of the second portion treated with the coagulation reagent and an anti-clotting treatment," as recited in claim 19 for the reasons listed in the prior art rejection listed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791